Title: From Thomas Jefferson to Augustin Francois Silvestre, 11 February 1809
From: Jefferson, Thomas
To: Silvestre, Augustin Francois


                  
                     Sir 
                     
                     Washington Feb. 11. 09.
                  
                  I recieved duly your favor of Sep. 8. and with it the 10th. volume of the Memoirs of the society of Agriculture, for which I pray you to accept my thanks. I shall always recieve their continuation with pleasure. my future address will be ‘Thomas Jefferson at Monticello, near Milton, Virginia.’
                  According to the desire of the Society, communicated to me in your letter I procured 10. bushels of cotton seed to be brought from Savanna to Baltimore; not knowing from what port our next Aviso might be sent. it proves in event that she is to go from New York. as soon as this was known I directed the seed to be sent round to New York. but unfortunately the river of Baltimore has been frozen up since the beginning of January, & still is so; a thing very unusual at this date. the weather however has been soft these two days, & if it continues so a few days more the river will open, in which case the seed will be immediately dispatched to New York, a voyage of about a week. I do not think the Aviso will sail under a fortnight. I shall be much mortified if in this effort to be useful to the society I should be disappointed: but should it be so, I will renew my efforts the next year. the seed now intended to be forwarded, is in two casks, containing the one what is called the ‘Green seed’ or ‘Sea-island’ cotton seed, the other the ‘Black-seed.’ The former is much the most highly valued, but will grow only on the islands along the seacoast of Georgia. it will not grow on the Mainland where the Orange grows abundantly. The black seed is what is generally planted through Georgia, the Carolinas Etc. and probably is the only kind which may succeed with you.   I pray you to accept my salutations and the assurances of my great respect.
                  
                     Th: Jefferson 
                     
                  
               